Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2022 has been entered.

EXAMINER'S AMENDMENT
	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in an interview with Michael A. Shinall on Tuesday, June 14th, 2022.
	Amend the following claims as follows:

11.  (currently amended)  The method of claim 1, wherein the particles further comprise a chemical moiety (L) comprising a hydrophobic moiety, an oleophobic moiety and/or an omniphobic moiety.

29.  (currently amended)  A system for mitigating condensate banking in the vicinity of a wellbore for a gas condensate reservoir, the system comprising: Page 5 of 10 10735701v3Application No.: 16/732,581Docket No.: 2012737-0059
a first container or source that comprises a particle suspension, wherein the particle suspension comprises particles with a surface free energy less than less than 50 mJ/m2, and each of the particles comprise a chemical moiety (R);
a second container or source that comprises a solution that comprises a rock surface modifier comprising an amino-alkyl silane that reacts with hydroxyl groups on the surface of the rock formation, and 
one or more conduits for introducing the particle suspension into the rock formation in the vicinity of a wellbore for a gas condensate reservoir; and
one or more conduits for introducing the solution into the rock formation in the vicinity of the wellbore for the gas condensate reservoir.



31.  (currently amended)  A method for mitigating condensate or water banking in the vicinity of a wellbore for a gas condensate reservoir, the method comprising a step of contacting a rock formation in the vicinity of a wellbore for a gas condensate reservoir with a particle suspension,
wherein:
the particle suspension comprises particles having a surface free energy lower than the rock formation before the contacting step, and each of the particles comprises (i) a chemical moiety (R) and (ii) a chemical moiety (L); and
a solution that comprises a rock surface modifier comprising an amino-alkyl silane that reacts with hydroxyl groups on the surface of the rock formation, wherein the 
wherein (i) the chemical moiety (R) comprises an epoxide group, (ii) the chemical moiety (L) comprises an alkoxysilane or a halosilane, each comprising at least one of fluorine, chlorine, bromine, or iodine, and (iii) the chemical moiety (R') comprises a hydroxyl group or an amine group.


Reasons for Allowance
Upon review and further consideration of the claim limitations dated 04/14/2022, the Applicant’s arguments/remarks dated 04/14/2022, the Interview Summary dated 02/22/2022 and the newly added claim amendments above, the examiner finds the claim amendments novel and the applicant’s arguments persuasive. The examiner finds persuasive pages 7-9 of the applicant’s remarks/arguments dated 04/14/2022.
Thus, the examiner finds Independent claims 1, 29 and 31 (and their corresponding dependent claims) allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565. The examiner can normally be reached Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        

/ZAKIYA W BATES/Primary Examiner, Art Unit 3674